DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
US Patent 10,453,777:
1. A 2-in-1 power electronics assembly comprising: a frame comprising a lower dielectric layer, an upper dielectric layer spaced apart from the lower dielectric layer, and a sidewall disposed between and coupled to the lower dielectric layer and the upper dielectric layer, wherein the lower dielectric layer comprises a lower comprising a first semiconductor device disposed between a first lower MIO layer and a first upper MIO layer; 	a second semiconductor device assembly disposed within the frame and comprising a second semiconductor device disposed between a second lower MIO layer and a second upper MIO layer, wherein the second semiconductor device is spaced apart from the first semiconductor device assembly; 	a middle dielectric layer positioned between the upper dielectric layer, the lower dielectric layer, the first semiconductor device assembly, and the second semiconductor device assembly; 	a lower fluid chamber disposed between the lower dielectric layer, the 

Current Application:1. An electronic assembly comprising: 	








		a lower MIO layer; 	an upper MIO layer; and 	a semiconductor device, wherein: 	a lower surface of the semiconductor device is bonded to an upper surface of the lower MIO layer; and	an upper surface of the semiconductor device is bonded to a lower surface of the upper MIO layer.
further comprising: a first isolating MIO layer spaced apart from the first lower MIO layer and disposed between the first semiconductor device and the lower dielectric layer; and a first gate electrode disposed between the lower dielectric layer and the first isolating MIO layer, wherein the first gate electrode is electrically isolated from an output electrode and in electrical communication with the first semiconductor device through the first isolating MIO layer.
2. The electronic assembly of claim 1, further comprising an isolating MIO layer, wherein the isolating MIO layer is spaced apart from the lower MIO layer.3. The electronic assembly of claim 2, wherein the isolating MIO layer is bonded to the lower surface of the semiconductor device.
further comprising: a second isolating MIO layer spaced apart from the second upper MIO layer and disposed between the second semiconductor device and the upper dielectric layer; and a second gate electrode disposed between the upper dielectric layer and the second isolating MIO layer, wherein the second gate electrode is electrically isolated27 22562-2488/2017-531from a negative electrode and in electrical communication with the second semiconductor device through the second isolating MIO layer.
4. The electronic assembly of claim 1, further comprising an isolating MIO layer, wherein the isolating MIO layer is spaced apart from the upper MIO layer.
5. The electronic assembly of claim 4, wherein the isolating MIO layer is bonded to the upper surface of the semiconductor device.

4. The 2-in-1 power electronics assembly of claim 2, further comprising a positive electrode disposed between the upper dielectric layer and the first upper MIO layer, a negative electrode disposed between the upper dielectric layer and the second upper MIO layer, and an output electrode disposed between the lower dielectric layer, the first lower MIO layer 
further comprising a first electrode, wherein the first electrode is disposed between the upper dielectric layer and the upper MIO layer.
12. The 2-in-1 power electronics of claim 7, further comprising a positive electrode disposed between the lower dielectric layer and the first lower MIO layer, a negative electrode disposed between the upper dielectric layer and the second upper MIO layer, a first output electrode disposed between the upper dielectric layer and the first upper MIO layer, and a second output electrode disposed between the lower dielectric layer and the second lower MIO layer, wherein the positive electrode is in electrical communication with the first semiconductor device through the first lower MIO layer, the negative electrode is in electrical communication with the first semiconductor device through the second upper MIO layer, the first output electrode is in electrical communication with the first semiconductor device through the first upper MIO layer, and the second output electrode is in electrical communication with the second semiconductor device through the second lower MIO layer.
further comprising a second electrode, wherein the second electrode is disposed between the lower dielectric layer and the lower MIO layer.
A 2-in-1 power electronics assembly comprising: a lower dielectric layer comprising a lower cooling fluid inlet and a lower cooling fluid outlet; an upper dielectric layer spaced apart from the lower dielectric layer and comprising an upper cooling fluid inlet and an upper 

a first semiconductor device assembly comprising a first semiconductor device disposed between a first lower MIO layer and a first upper MIO layer; 

a second semiconductor device assembly spaced apart from the first semiconductor device assembly and comprising a second semiconductor device disposed between a second lower MIO layer and a second upper MIO layer; 











a lower fluid chamber disposed between the lower dielectric layer, the middle dielectric layer, the first semiconductor device assembly, and the second semiconductor device assembly; and an upper fluid chamber disposed between the middle dielectric layer, the upper dielectric layer, the first semiconductor device assembly, and the second semiconductor device assembly, wherein:29 22562-2488/2017-531the first semiconductor device assembly and the second semiconductor device assembly are disposed between the lower dielectric layer and the upper the middle dielectric layer is positioned between the first semiconductor device assembly and the second semiconductor device assembly.
An electronic assembly comprising: 










a first semiconductor assembly comprising a first lower MIO layer, a first upper MIO layer, and a first semiconductor device; and 	

	a second semiconductor assembly comprising a second lower MIO layer, a second upper MIO layer, and a second semiconductor device, wherein: 	a lower surface of the first semiconductor device is bonded to an upper surface of the first lower MIO layer; 	an upper surface of the first semiconductor device is bonded to a lower surface of the first upper MIO layer; 	a lower surface of the second semiconductor device is bonded to an upper surface of the second lower MIO layer; and 	an upper surface of the second semiconductor device is bonded to a lower surface of the second upper MIO layer.  















19. The electronic assembly of claim 18, wherein the first semiconductor assembly is spaced apart from the second semiconductor assembly via a dielectric layer.  



Claims 1-5, 7, 8, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6, 12, 13 of U.S. Patent No. 10,453,777 (reference patent). Claim 1 of the reference patent recites all of the limitations of claim 1 of the instant application and claim 13 of the reference patent recites all of the limitations of claim 18, except for the  “semiconductor device being bonded to a lower MIO layer and upper MIO layer”. The reference patent only discloses that the semiconductor device is disposed between the MIO layers. 	However, Usui (US 2013/0181228) discloses a semiconductor device (120a in fig. 2; para. 0043) being bonded to a layer (160a in fig. 2; para. 0043) with a bonding member (180 in fig. 2; para. 0043).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein semiconductor device is bonded to the MIO layers, in order to ensure that the semiconductor device has a secure thermal connection with the MIO layers that does not have any gaps to ensure that there is an See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, 10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2014/0168901) in view of Barako (2014 - Thermal Conduction in Nanoporous Copper Inverse Opal Film - see attachment), and further in Re claim 1:	Ide discloses an electronic assembly (300 in fig. 1; para. 0058) comprising:	a lower layer (318 in fig. 15; para. 0063, abstract); 	an upper layer (315 in fig. 15; para. 0063, abstract); and	a semiconductor device (328 in fig. 15; para. 0081), wherein: 		a lower surface of the semiconductor device (left surface of 328 in fig. 15) is attached to an upper surface of the lower layer (right surface of 318 in fig. 15; para. 0063, abstract); and 		an upper surface of the semiconductor device (right surface of 328 in fig. 15) is attached to a lower surface of the upper layer (left surface of 315 in fig. 15; para. 0063, abstract). 	Ide does not explicitly disclose MIO layers; 		bonded instead of attached.	Barako discloses MIO layers (‘copper inverse opal films’ in the abstract);	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of Ide wherein the lower layer and the upper layer are both MIO layers as taught by Barako, in order to use a material that has low thermal resistance to increase the amount of heat bonded instead of attached.		Usui discloses bonded (180 in fig. 2 is a bonding member; para. 0043, para. 0007) instead of attached.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of the modified Ide wherein semiconductor device is bonded instead of attached to the MIO layers as taught by Usui, in order to ensure that the semiconductor device has a secure thermal connection with the MIO layers that does not have any gaps to ensure that there is an uninterrupted path for heat to pass from the semiconductor device to the MIO layers.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 10:	Ide discloses an electronic assembly (300 in fig. 1; para. 0058) comprising: 	a lower dielectric layer (left 333A in fig. 15a is formed from silica or silicon nitride which are dielectrics; para. 0086); 	an upper dielectric layer (right 333A in fig. 15a is formed from silica or silicon nitride which are dielectrics; para. 0086);	a lower layer (318 in fig. 15a; para. 0063, abstract); 	an upper layer (315 in fig. 15a; para. 0063, abstract); and	a semiconductor device (328 in fig. 15; para. 0081), wherein: 		the lower layer is attached to the lower dielectric layer (318 is attached to the left 333A in fig. 15a); 		the upper layer is attached to the upper dielectric layer (315 is attached to the right 333A in fig. 15a); 		a lower surface of the semiconductor device (left surface of 328 in fig. 15) is attached to an upper surface of the lower layer (right surface of 318 in fig. 15; para. 0063, abstract); and 		an upper surface of the semiconductor device (right surface of 328 in fig. 15) is attached to a lower surface of the upper layer (left surface of 315 in fig. 15; para. 0063, abstract).	Ide does not explicitly disclose MIO layers;		bonded instead of attached.MIO layers (‘copper inverse opal films’ in the abstract);	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of Ide wherein the lower layer and the upper layer are both MIO layers as taught by Barako, in order to use a material that has low thermal resistance to increase the amount of heat that can be conducted away from the semiconductor device to prevent it from malfunctioning.	The modified Ide does not explicitly disclose bonded instead of attached.		Usui discloses bonded (180 in fig. 2 is a bonding member; para. 0043, para. 0007) instead of attached.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of the modified Ide wherein the semiconductor device is bonded instead of attached to the MIO layers as taught by Usui, in order to ensure that the semiconductor device has a secure thermal connection with the MIO layers that does not have any gaps to ensure that there is an uninterrupted path for heat to pass from the semiconductor device to the MIO layers.	Finally, all claimed elements were known in the prior art and one skilled in the art KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 18:	Ide discloses an electronic assembly (300 in fig. 1; para. 0058) comprising: 	a first semiconductor assembly (318, 328, 315 in fig. 14) comprising a first lower layer (318 in fig. 15; para. 0063, abstract), a first upper layer (315 in fig. 15; para. 0063, abstract), and a first semiconductor device (328 in fig. 15; para. 0081); and 	a second semiconductor assembly (319, 330, 320 in fig. 14) comprising a second lower layer (319 in fig. 14, 5, 6; para. 0063, abstract), a second upper layer (320 in fig. 14, 5; para. 0063, abstract), and a second semiconductor device (330 in fig. 14, 5, 6; para. 0081), wherein: 		a lower surface of the first semiconductor device (left surface of 328 in fig. 15) is attached to an upper surface of the first lower layer (right surface of 318 in fig. 15); 		an upper surface of the first semiconductor device (right surface of 328 in fig. 15) is attached to a lower surface of the first upper layer (left surface of 315 in fig. 15);		a lower surface of the second semiconductor device (left surface of 330 in fig. 14) is attached to an upper surface of the second lower layer (right surface of 319 in fig. 14); and 		an upper surface of the second semiconductor device (right surface of 330 in fig. 14) is attached to a lower surface of the second upper layer (left surface of 320 in fig. 14).	Ide does not explicitly disclose MIO layers;		bonded instead of attached.		Barako discloses MIO layers (‘copper inverse opal films’ in the abstract);	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of Ide wherein the lower layer and the upper layer are both MIO layers as taught by Barako, in order to use a material that has low thermal resistance to increase the amount of heat that can be conducted away from the semiconductor devices to prevent them from malfunctioning.	The modified Ide does not explicitly disclose bonded instead of attached.		Usui discloses bonded (180 in fig. 2 is a bonding member; para. 0043, para. 0007) instead of attached.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of the modified Ide wherein the semiconductor devices are bonded instead of attached to the MIO layers as taught by Usui, in order to ensure that the semiconductor devices have secure thermal connections with the MIO layers that does not have any gaps to ensure that there are uninterrupted paths for heat to pass from the semiconductor devices to the MIO layers. 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 6:	The modified Ide discloses wherein: the lower MIO layer (318 in fig. 15; para. 0063, abstract) is bonded to a lower dielectric layer (left 333A in fig. 15a is formed from silica or silicon nitride which are dielectrics; para. 0086); and the upper MIO layer (315 in fig. 15; para. 0063, abstract) is bonded to an upper dielectric layer (right 333A in fig. 15a is formed from silica or silicon nitride which are dielectrics; para. 0086).Re claim 9:	The modified Ide discloses wherein the semiconductor device (328 in fig. 15, 5; para. 0081) and the upper MIO layer (315 in fig. 15, 5; para. 0063, abstract) are bonded to a middle dielectric layer (348 in fig. 8; 348 has SiO2 added to it according to para. 0069 making it a dielectric).Re claim 17:	The modified Ide discloses further comprising a middle dielectric layer (348 in fig. 8; 348 has SiO2 added to it according to para. 0069 making it a dielectric), wherein the semiconductor device (328 in fig. 15, 5; para. 0081) and the upper MIO layer (315 in fig. 15, 5; para. 0063, abstract) are bonded to the middle dielectric layer (348 in fig. 8; 348 has SiO2 added to it according to para. 0069 making it a dielectric).Re claim 19:	The modified Ide discloses wherein the first semiconductor assembly (318, 328, 315 in fig. 14) is spaced apart (fig. 5, 6, 8) from the second semiconductor assembly (319, 330, 320 in fig. 14) via a dielectric layer (348 in fig. 8; 348 has SiO2 added to it according to para. 0069 making it a dielectric).Re claim 20:	The modified Ide discloses wherein: a first surface of the dielectric layer (the surfaces of 348 in fig. 8 that contacts 328 and 318 when 348 solidifies according to para. 0067; 348 has SiO2 added to it according to para. 0069 making it a dielectric) is bonded to the first semiconductor device (328 in fig. 15; para. 0081) and the first lower MIO layer (318 in fig. 15); and a second surface of the dielectric layer (the surfaces of 348 in fig. 8 that contacts 330 and 319 when 348 solidifies according to para. 0067) is bonded to the second semiconductor device (330 in fig. 14) and the second lower MIO layer (319 in fig. 14).

Claims 2-5, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2014/0168901), Barako (2014 - Thermal Conduction in Nanoporous Copper Inverse Opal Film - see attachment) and Usui (US 2013/0181228) as applied to claims 1 and 10 above, and further in view of Lin (US 2012/0129300).Re claim 2 and 11:	The modified Ide does not explicitly disclose further comprising an isolating MIO layer, wherein the isolating MIO layer is spaced apart from the lower MIO layer.	Lin discloses further comprising an isolating layer (114 in fig. 5D; para. 0116), wherein the isolating layer is spaced apart from the lower layer (a different 114 in fig. 5D; para. 0116).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of the modified Ide further comprising an isolating layer, wherein the isolating layer is spaced the lower layer as taught by Lin, in order for the semiconductor device to be able connect and send signals to multiple electrical contact members such as electrodes or traces.Re claim 3 and 12:	The modified Ide does not explicitly disclose wherein the isolating MIO layer is bonded to the lower surface of the semiconductor device.	Lin discloses wherein the isolating layer (114 in fig. 5D; para. 0116) is attached (fig. 5L) to the lower surface of the semiconductor device (110 of fig. 5D is inverted in fig. 5L and 114 is attached to the lower surface of 110 in fig. 5L).Re claim 4 and 13:	The modified Ide does not explicitly disclose further comprising an isolating MIO layer, wherein the isolating MIO layer is spaced apart from the upper MIO layer.	Lin discloses further comprising an isolating layer (114 in fig. 5D; para. 0116), wherein the isolating layer is spaced apart from the upper layer (a different 114 in fig. 5D; para. 0116).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of the modified Ide further comprising an isolating layer, wherein the isolating layer is spaced the upper layer as taught by Lin, in order for the semiconductor device to be able connect and send signals to multiple electrical contact members such as electrodes or traces.Re claim 5 and 14:	The modified Ide does not explicitly disclose wherein the isolating MIO layer is bonded to the upper surface of the semiconductor device.	Lin discloses wherein the isolating layer (114 in fig. 5D; para. 0116) is attached (fig. 5L) to the upper surface of the semiconductor device (upper surface of 110 of fig. 5D).
Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2014/0168901), Barako (2014 - Thermal Conduction in Nanoporous Copper Inverse Opal Film - see attachment) and Usui (US 2013/0181228) as applied to claims 1 and 10 above, and further in view of Hsu (TW I392071).Re claim 7 and 15:	The modified Ide does not explicitly disclose further comprising a first electrode, wherein the first electrode is disposed between the upper dielectric layer and the upper MIO layer.	Hsu discloses further comprising a first electrode (26 in fig. 2H; 2nd to last para. on page 5 of the translation), wherein the first electrode is disposed between the upper dielectric layer (270 in fig. 2H; para. 4 on page 6 of the translation) and the upper layer (pad under 26 in fig. 2H that is similar to 210 in fig. 2G; para. 6 on page 5 of the translation).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic assembly of the modified Ide further comprising a first electrode, wherein the first electrode is disposed between the upper dielectric layer and the upper layer as taught by Hsu, in order to add an electrical path that allows the semiconductor device to connect and send signals to external devices.Re claim 8 and 16:	The modified Ide does not explicitly disclose further comprising a second electrode, wherein the second electrode is disposed between the lower dielectric layer and the lower MIO layer.	Hsu discloses further comprising a second electrode (the mirror image of 26 at the bottom left of fig. 2H; 2nd to last para. on page 5 of the translation), wherein the second electrode is disposed between the lower dielectric layer (the mirror image of 270 at the bottom left of fig. 2H; para. 4 on page 6 of the translation) and the lower layer (the mirror image of “the upper layer” mentioned in the rejection above; bottom left of fig. 2H).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0041181– is considered pertinent because this application describes a semiconductor chip with a heat spreader and a heat dissipating structure.
US 2004/0099933 – is considered pertinent because this application describes an electronic component with heat spreaders inside a resin package.
US 2010/0044885 - is considered pertinent because this application describes a semiconductor chip with contact elements inside a dielectric material

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the 
/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              January 25, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835